Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/21 has been entered.
Claims 1-8 and 10-15 have been examined in this application.  This communication is the first action on the merits in response to the amendment filed 03/01/21. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Correction of the following is required: establish clear antecedent basis for the claimed term “mechanically fixed flow control valve”. 
The specification describes “The flow control valve 330 may be a mechanically fixed flow control device” [0120]. It is not clear if the claimed “mechanically fixed flow control valve” is the same as or different from the aforementioned “mechanically fixed flow control device”.
Claim Interpretation
For the purpose of applying prior art the following broadest reasonable interpretation(s) applied. The disclosure does not set forth uncommon, special, or otherwise explicit definitions for the claim term(s) below. These broadest reasonable interpretations do not appear inconsistent with Applicant’s disclosure.
Broadest Reasonable Interpretations
In regards to the limitation “mechanically fixed flow control valve”, 
the term mechanically is interpreted as:
“using or relating to machines” as provided in the definition obtained on 05/06/21 from Cambridge dictionary online (attached). 
the term fixed is interpreted as:
“securely placed or fastened” as per the definition obtained on 05/06/21 from Merriam-Webster Online dictionary (attached). 
For the purpose of applying prior art, and in accordance with the aforementioned broadest reasonable interpretations, the limitation “mechanically fixed flow control valve” is interpreted as: a flow control valve securely fastened using a machine. 
In the remarks filed 03/01/21, Applicant offers a definition of “mechanically fixed flow control valve” by alleging a contrast between the claimed mechanically fixed flow control valve and the valve of Renzi (WO 2015181742): “By contrast, [Renzi] shows the use of a variable flow control module” (Remarks 3/1/21: pg.1 , ¶ 4, Ln. 5-6). Further, Applicant offers the following citations to Applicant’s specification to apparently support the aforementioned alleged contrast:
“The flow control valve 330 may be a mechanically fixed flow control device. The flow control valve 330 may be calibrated for a predetermined flow rate therethrough.” ([0120])
“The flow control valves 330 of the fixed flow control modules 320 may be mechanically set for a given flow rate” ([0125])
The Examiner does not accept the definition suggested by the alleged contrast. Specifically, there appears no requirement in Applicant’s disclosure for a definition of a flow control valve securely fastened using a machine. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the Fig. 4 embodiment in WO 2015181742 to Renzi in view of Official Notice.
As per claim 15, and as the examiner can understand the claim, Renzi discloses a method of dispensing a beverage from a system (Fig. 4), the method comprising: 
determining a flow rate of a syrup (10) to a nozzle (pg. 20, Ln. 1-5; fig. 3); 
flowing the syrup (10; pg. 21, ln. 8-13; Fig. 3) to the nozzle (400) via a mechanical flow control valve (“150” adjustment means; “Compensator” -- pg. 10, ¶ 2 through pg. 11, ¶ 1 & Fig. 6) and flowing a diluent to the nozzle via a variable flow control module (250; pg. 22, ln. 5-8).
Renzi further discloses a control means (300), and the control means configured to operate on either: both adjustments—I.e. flows of each of the syrup and diluent controlled in a closed loop; or, on the one (adjustment) that is more effective to control at a certain moment according to the control algorithm used, based on the flow measurements of both components  (pg. 22, Ln. 14-18)—e.g. the syrup flow controlled in a closed loop and the diluent flow controlled in an open loop, or vice versa.
	Renzi doesn’t explicitly disclose the control means operating according to a method where the latter of the aforementioned modes is employed – i.e. the one (adjustment) that is more effective to control at a certain moment according to the control algorithm used, based on the flow measurements of both components. However, it would have been obvious for one of ordinary skill in the art at the time the application was filed to try to provide a control algorithm and flow rate such that the control means operates according any one of the three modes it is configured to –i.e. to adjust the flow of either of the syrup or the diluent, while not adjusting the flow of the other.
	Furthermore, Renzi doesn’t explicitly the particular structure of the connection between the mechanical flow control valve and the system. The Office takes Official notice that it is old and well known in the art to fastening components by a machine—i.e. mechanically fix—and it therefore would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to machine fasten the mechanical flow control valve to the system (i.e. a mechanically fixed flow control valve) to provide the connection between the mechanical flow control valve and the system. 
Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the Fig. 9 embodiment in WO 2015181742 to Renzi (i.e. “Renzi-1”) in view of Official Notice.
As per claims 1-4 and 10, and as the examiner can understand the claims, Renzi-1 discloses a post-mix beverage dispensing system (Fig. 9), comprising: 
a first line (10) in communication with a first component that is in common with a plurality of beverages (pg. 32, ln. 21-25; pg. 33, Ln. 1); 
a flow meter (100) positioned on the first line (pg. 20, ln. 1-19); 
a plurality of syrup lines (201…..20N; Fig. 9;  pg. 32, ln. 14-24) in communication with a plurality of syrups (pg. 32, ln. 14-24); and 
(250) fixedly positioned on each of the plurality of syrup lines (Fig. 9); 
wherein the flow control modules may comprise a mechanical solenoid valve (pg. 17, ln. 12-14).
Renzi-1 further discloses: water and syrup are known for being mixed to obtain and dispense a beverage (pg. 6, Ln. 9-15); “it is possible to envisage a device in which the flow of each component is measured and the flow rate of each component is adjusted accordingly” (pg. 32, Ln. 9-12); a control system (300) to perform calculations on the basis of information on measurements performed and to emit control signals aimed at the flow rate adjustment means to ensure that a ratio between first and second components corresponds to the ratio desired (pg. 28, Ln. 13-20);
Renzi-1 does not disclose: what the first component of the Fig. 9 embodiment is; a variable flow control module positioned on the first line; and, the particular structure of the connection between the mechanical solenoid valve and the system.
In regards to the undisclosed nature of the first component of the Fig. 9 embodiment, as set forth previously: Renzi discloses that water and syrup are known for being mixed to obtain and dispense a beverage (pg. 6, Ln. 9-15). It therefore would have been obvious for one of ordinary skill in art at the time the application was filed, in view of the aforementioned silences of Renzi-1 regarding the nature of the first component of the Fig. 9 embodiment, to modify the Renzi-1 by providing water as the first component to produce a beverage comprising a mixture of water and syrup.
In regards to the claim limitation requiring a flow control module positioned on the first line, as set forth previously: Renzi discloses that “it is possible to envisage a device in which the flow of each component is measured and the flow rate of each component is adjusted (pg. 32, Ln. 9-12). It would have been obvious for one of ordinary skill in the art at the time the application was filed to modify Renzi-1 by providing both a flow meter and a flow adjustment module on each component line for reasons including to enable the control system to ensure that a ratio between first and second components corresponds to the desired ratio (pg. 28, Ln. 13-20) with precision (pg. 21, Ln. 12-16), wherein: inherent to “adjustment” of a flow rate is variability of the flow rate – i.e. variable flow control module; and, wherein the control system comprises the output of signals to each of the flow adjustment modules based on measurement information (from the flow meters) and a predetermined parameter (pg. 11, ¶ 2, ln. 1-4) being the instantaneous volumetric ratio between the components being dispensed (pg. 12, ¶ 2, ln. 4-10) such the that the adjusted flow output from the flow control modules is in a desired proportion (pg. 15, Ln. 7-13).
In regards to the particular structure of the connection between the mechanical solenoid valve and the system and the system. The Office takes Official notice that it is old and well known in the art to fastening components by a machine—i.e. mechanically fix—and it therefore would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to machine fasten the mechanical solenoid valve to the system (i.e. a mechanically fixed flow control valve) to provide the connection between the mechanical solenoid valve and the system.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the Fig. 9 embodiment in WO 2015181742 to Renzi (i.e. “Renzi-1”) in view of Official Notice in view of the Fig. 5 embodiment in WO 2015181742 to Renzi (i.e. “Renzi-2”).
As per claim 5, the combination of Renzi-1 and Official Notice previously set forth in regards to claims 1-3 discloses the claimed invention except for a particular source of the plurality of syrups. Renzi-2 teaches a beverage dispensing system comprising syrup components (940). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify the combination of Renzi-1 and Official Notice according to the aforementioned teachings from Renzi-2 to provide a source for the syrup.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over the Fig. 9 embodiment in WO 2015181742 to Renzi (i.e. “Renzi-1”) in view of Official Notice in view of the Fig. 5 embodiment in WO 2015181742 to Renzi (i.e. “Renzi-2”) in view of US 8960500 to Rudick et al.
As per claims 13-14, the combination of Renzi-1 and Official Notice previous set forth further discloses “N” second components (Renzi: pg. 32, Ln. 20-24) and a desired ratio between components be maintained (pg. 12, ¶ 2). The combination doesn’t explicitly disclose: the particular means by which components are fed towards an outlet; and, a particular desired ratio of dispensed components. 
Renzi-2 teaches a pump (900) for providing pressure to a second components for feeding it towards a system outlet (pg. 31, ln. 1-2). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify the combination with a pump, like taught by Renzi-2, to provide pressure to a second component for feeding it towards a system outlet.
In regards to the claim limitations drawn to the desired ratio of the dispensed components, Rudick teaches a dispenser comprising components dispensed as micro-ingredients having reconstitution ratio of 10 to 1. It therefore would have been obvious for one of ordinary skill in the art to desire to provide the second components as micro ingredients having a reconstitution ratio of 10 to 1.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over the Fig. 9 embodiment in WO 2015181742 to Renzi (i.e. “Renzi-1”) in view of Official Notice in view of the Fig. 5 embodiment in WO 2015181742 to Renzi (i.e. “Renzi-2”) in view of US 5190188 to Credle.`
As per claims 6-8, the combination of Renzi-1 and Official Notice in regards to claims 1-3 discloses the claimed invention except for: a carbonator; the particular means by which components are fed towards an outlet. 
Renzi-2 teaches: a carbonator (890) connected to a carbon dioxide cylinder (800), for providing for carbonated water to the system outlet; a pump (900) for providing pressure to syrup for feeding it towards a system outlet, wherein one of a variety of pump types may be used for pushing a component (pg. 31, ln. 1-2). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify the aforementioned combination with: a carbonation means like taught by Renzi-2 to provide carbonated water to the system outlet for creating carbonated beverages; and, a pump, like taught by Renzi-2, to provide pressure to syrup for feeding it towards a system outlet.
The the combination of Renzi-1 and Official Notice and Renzi-2 does not disclose the particular structure of the pump.
Credle teaches a beverage dispensing system comprising: a carbonator (Fig. 16); carbon dioxide driven pneumatic pumps positioned along syrup component lines (col. 4, ¶ 4; Fig. 16), and wherein the carbon dioxide cylinder provides carbon dioxide to each of the carbonator and the pneumatic pumps (Fig. 16).
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over the Fig. 9 embodiment in WO 2015181742 to Renzi (i.e. “Renzi-1”) in view of Official Notice in view of US 7806294 to Gatipon et al.
As per claim 11, the combination of Renzi-1 and Official Notice previous set forth discloses discloses “N” second components (pg. 32, Ln. 20-24). The Renzi combination doesn’t explicitly disclose any of the “N” second components comprising a “sweetener”. Gatipon teaches a beverage dispenser for dispensing high fructose corn syrup beverages (col. 6, ln. 26-28). It therefore would have been obvious for one of ordinary skill in the art to modify the aforementioned Renzi combination with a second component line comprising a second component having high fructose corn syrup for reasons including to dispense a high fructose corn syrup beverage.
Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over the Fig. 9 embodiment in WO 2015181742 to Renzi (i.e. “Renzi-1”) in view of Official Notice in view of US 7806294 to Gatipon et al in view of the Fig. 5 embodiment in WO 2015181742 to Renzi (i.e. “Renzi-2”) in view of US 6609431 to Tietsworth et al.
As per claim 12, the combination of Renzi-1 and Official Notice and Gatipon discloses the claimed invention according to claim 11 except for the particular means by which components are fed towards an outlet. 
Renzi-2 teaches: a pump (900) for providing pressure to a second component for feeding it towards a system outlet, wherein one of a variety of pump types may be used for pushing the component (pg. 31, ln. 1-2). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify the aforementioned combination with a pump, like taught by Renzi-2, to provide pressure to a second component for feeding it towards a system outlet.

Tietsworth teaches a dispenser comprising a fluid conduit and a pump for providing pressurized fluid therethrough, wherein the pump is a gear pump (Col. 8, ¶ 4). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify the combination of Renzi-1 and Official Notice and Gatipon and Renzi-2 with a gear pump for feeding the sweetener component towards a system outlet.
Response to Arguments
In regards to the claim rejections under 35 USC § 112 issued in the final action dated 01/08/21, the amendment and remarks filed 03/01/21 appropriately address all and the rejections are withdrawn. 
In regards to the claim rejections under prior art, applicant requests withdrawal of the rejections by arguing that Renzi does not disclose a “mechanically fixed flow control valve”. However, and as previously set forth, the combination of Renzi and Official Notice discloses a flow control valve securely fastened using a machine—i.e. a “mechanically fixed flow control valve”. Furthermore, and as previously set forth, there appears no requirement in Applicant’s disclosure for a definition of “mechanically fixed flow control valve” to require NO use of a variable flow control module.   
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.

	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754          

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                               
05/13/2021